DENECKE, C. J.
This is one of several original proceedings to review orders of the Secretary of State deleting portions of arguments submitted for insertion in the voters’ pamphlet. The argument in this particular proceeding is in support of an initiative measure which would prohibit adding fluoride to water systems. In another proceeding, Oregonians for Nuclear Safeguards v. Myers, decided this date, we set out the procedures provided by statute and the scope of our review.
Petitioner submitted the following argument to the Secretary of State:
"The addition of fluoride or fluoride containing compounds to the State’s water supplies should be of grave concern to every Oregonian.
"Rep. James J. Delaney of New York, in a July 21, 1975 speech before Congress 'recommended immediate suspension of all artificial fluoridation pending further investigation’. Rep. Delaney’s deep concern on this issue was based on the report by two eminent scientists who found a definite fluoridation-cancer link in their research studies.
"25.000 OR MORE EXCESS CANCER DEATHS OCCUR ANNUALLY IN U.S. CITIES SUBJECTED TO IMPOSED WATER FLUORIDATION — A DEATH EVERY 20 MINUTES!
"There has been a posted $100,000.00 reward for the last twenty-five years to anyone who can prove scientifically that the addition of fluoride to the water at the rate of one part per million is absolutely safe, and no one has yet been able to claim the reward!
"Fluoridation, thusly, besides being a 'killer’, means creation of another bureaucracy, government interference, higher taxes, and higher water bills.
''BE SMART! PROTECT YOUR HEALTH!! SAVE DOLLARS!
"VOTE YES FOR BALLOT MEASURE #11.”
The Secretary of State held a hearing and deleted the underlined portions. Petitioner petitions to have this order of deletion reviewed.
*180The petitioner offered no evidence at the hearing. Exhibits included in the petitioner’s brief to this court will not be considered as they were not offered at the hearing.
There was testimony by the opponents of the measure and proposed argument that the fluoridation of water does not cause cancer or cause death in any other form. There was also testimony that while fluoridation would raise water bills about $.17 per person per year, there would be no increase in taxes; rather, fluoridation would save taxpayers millions of dollars per year in decreased dental expense.
We hold there is evidence supporting the Secretary of State’s order.
Affirmed.